       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


VINAY YADAV,                                     §
                                                 §
                  Plaintiff,                     §              SA-20-CV-00005-FB-ESC
                                                 §
vs.                                              §
                                                 §
FROST BANK,                                      §
                                                 §
                  Defendant.                     §
                                                 §
                                                 §
                                                 §


                                            ORDER

       Before the Court in the above-styled and numbered cause of action is Defendant Frost

Bank’s Partial Motion to Dismiss [#12], Plaintiff’s Response in Opposition to Frost Bank’s

Partial Motion to Dismiss [#14], Defendant’s Reply to Plaintiff’s Opposition to Frost Bank’s

Partial Motion to Dismiss [#18], and Plaintiff’s “Sur-Reply to Frost Bank’s Distorted/Untimely

Reply to Plaintiff’s Opposition to Motion to Dismiss” [#21]. Also pending before the Court is

Defendant’s Opposed Motion to Strike Portions of Plaintiff’s Opposition to Frost Bank’s Partial

Motion to Dismiss [#17]. In reviewing Defendant’s motion to strike, the Court also considered

Plaintiff’s Response in Opposition to Frost Bank’s Motion to Strike Portions of Plaintiff’s

Opposition to Motion to Dismiss [#20], Defendant’s Reply to Plaintiff’s Opposition to Frost

Bank’s Motion to Strike [#23], and Plaintiff’s Sur-Reply to Frost Bank’s Reply to Plaintiff’s

Opposition to Frost Bank’s Motion to Strike [#24]. On January 8, 2020, this cause of action was

referred to the undersigned for all pretrial proceedings pursuant to Local Rule CV-72 and

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas and 28 U.S.C. § 636(b) [#5]. For the reasons set forth below, Plaintiff is ordered to file an

                                                1
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 2 of 13




Amended Complaint that cures the deficiencies in his current pleading as described in this Order

within fourteen days. In light of the foregoing, the Court will dismiss as moot Defendant’s

Partial Motion to Dismiss without prejudice to refiling after Plaintiff files his Amended

Complaint. Defendant’s Motion to Strike is also dismissed as moot.

                                    I. Procedural Background

       Plaintiff Vinay Yadav (“Plaintiff”), proceeding pro se, originally filed this case in the

288th Judicial District Court of Bexar County, Texas on December 3, 2019 against Defendant

Frost Bank (“Defendant”). (Orig. Pet. [#1] at 5.) In his Original Petition, Plaintiff alleges that his

former employer Frost Bank wrongfully terminated his employment and wrongfully directed the

San Antonio Police Department to forcefully remove him from Frost Bank’s premises. The

causes of action asserted against Frost Bank are retaliatory discharge, defamation, intentional

infliction of emotional distress, assault, and discrimination on the basis of race, color, and

religion in violation of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in

Employment Act (“ADEA”).

       Defendant removed Plaintiff’s Petition to this Court on January 3, 2020 on the basis of

federal question jurisdiction [#1]. Defendant thereafter filed the motion to dismiss that is the

subject of this order. The motion is ripe for this Court’s review.

                             II. Deficiencies in Plaintiff’s Pleadings

       Defendant moves for dismissal under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, arguing (1) Plaintiff’s defamation claim based on the final warning statement is time-

barred and the defamation claim regarding the statements made during the misdemeanor trespass

court proceedings are privileged as a matter of law; (2) Plaintiff has not pleaded sufficient facts

to support his intentional infliction of emotional distress (“IIED”) claim; (3) Defendant cannot be



                                                  2
          Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 3 of 13




held vicariously liable for Plaintiff’s assault claim against the off-duty police officer acting in his

capacity as a peace officer; and (4) Plaintiff’s retaliatory discharge claim under the Sabine Pilot

doctrine fails because he cannot, in the same lawsuit, plead wrongful discharge claims under

Sabine Pilot and under Title VII and ADEA and because Plaintiff failed to establish that he was

terminated for refusing to perform an illegal act that involved a criminal penalty.

          As currently pleaded, the Court agrees that Plaintiff’s claims for defamation, IIED,

assault, and retaliatory discharge under Sabine Pilot suffer from pleadings defects.             Thus,

Plaintiff should be given an opportunity to amend his Complaint and cure the defects and

Defendant’s motion should be dismissed as moot without prejudice to refiling if Plaintiff does

not file an Amended Complaint or if he files an Amended Complaint that does not cure some or

all of the pleading deficiencies identified.

A.        Legal Standards

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded

must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”



                                                  3
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 4 of 13




Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).   However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570.

       The undersigned is mindful that in evaluating the merits of a motion to dismiss, a court

views pro se pleadings under a less stringent standard than those drafted by an attorney. See

Alexander v. Ware, 714 F.2d 416, 419 (5th Cir. 1983). As a result, Plaintiff’s filings are entitled

to a liberal construction that includes all reasonable inferences that can be drawn from these

pleadings. See id.

       Ordinarily, courts give a plaintiff at least once chance to replead to attempt to overcome

pleading deficiencies unless the defects are clearly incurable, or the plaintiff is unwilling or

unable to amend the pleading in a manner that will avoid dismissal. See Great Plains Trust Co. v.

Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002); see also Hitt v. City of

Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (“[A] court ordinarily should not dismiss the

complaint except after affording every opportunity for the plaintiff to state a claim upon which

relief can be granted.”)

B.      Deficiencies in Plaintiff’s Defamation Claims

       Plaintiff’s defamation claims are based on 1) allegations of a false, defamatory statement

titled “final warning” published by Frost Bank, through communications between the assigned

Software Quality Assurance Analyst and Frost Bank’s upper management, describing Plaintiff as



                                                4
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 5 of 13




“threatening,” “uncooperative and intimidating,” and 2) allegations of other false, defamatory

statements by Frost Bank and its employees, which were made in and related to Plaintiff’s court

proceedings for misdemeanor trespass. (Plf. Orig. Pet. [#1] at 11-12.)

       Defendant argues that the defamation claim based on the final warning that was issued to

Plaintiff on August 3, 2018 is time barred. (Def. Mtn. to Dismiss [#14] at 8-9.) Defamation

claims are subject to a one-year statute of limitations under Texas law. See Tex. Civ. Prac. &

Rem. Code § 16.002. Plaintiff filed suit on December 3, 2019, which is four months after the

expiration of the one-year statute of limitations for the alleged defamatory final warning

statement. Thus, based on the current pleadings, it appears that any defamation claim based on

the final warning Plaintiff received is time-barred.

       Plaintiff maintains the final warning was actually “published” to a third party in June

2019 during Plaintiff’s criminal trial, and thus the statute of limitations for the defamation claim

was not triggered until that time. (Plf. Resp. in Opp. [#14] at 12-13.) But even if it were true

that the defamatory statement was published in June 2019 instead of August 2018, Plaintiff

cannot base a defamation claim on the publication of a statement made in the course of judicial

proceedings.   Under Texas law, an absolute privilege extends to publications made in the course

of judicial proceedings, including “any statement made by the judge, jurors, counsel, parties or

witnesses . . . whether statements are made in open court or any of the pleadings or other papers

in the case.” James v. Brown, 637 S.W.2d 914, 916-917 (Tex. 1982). Therefore, Plaintiff cannot

base his defamation claim on the final warning statement, even if it were published during the

court proceeding.

       In support of his defamation claim, Plaintiff also identifies other allegedly defamatory

statements made in and related to his court proceedings for misdemeanor trespass. (Plf. Orig. Pet.



                                                 5
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 6 of 13




[#1] at 11-12.) These statements are also privileged and cannot serve as a basis of Plaintiff’s

defamation claim. Plaintiff argues that the alleged defamatory statements made by Frost Bank

during trial are not privileged as a matter of law when the intent is malicious. (Plf. Resp. in Opp.

[#14] at 13.) But under Texas law, communications in the course of judicial proceedings cannot

serve as the basis of a civil action, regardless of the negligence or malice with which they are

made. See James, 637 S.W.2d at 916 (citing Reagan v. Guardian Life Insurance Co., 140 Tex.

105, 166 S.W.2d 909 (1942)).

       Accordingly, Plaintiff’s defamation claims appear to be either time-barred or precluded

because they are based on privileged statements. In his Amended Complaint, Plaintiff may

abandon these claims or attempt to cure the pleading deficiencies.

C.     Deficiencies in Plaintiff’s IIED Claim

       Plaintiff asserts an IIED claim based on the actions of Defendant’s employees and

Defendant Frost Bank’s off-duty police officer on the day of Plaintiff’s arrest. (Plf. Orig. Pet.

[#1] at 12-13.) To state a claim of IIED, a plaintiff must plead that: 1) a defendant acted

intentionally or recklessly; 2) its conduct was extreme and outrageous; 3) its actions caused

plaintiff emotional distress; and 4) that emotional distress was severe. See Hoffmann-La Roche

Inc. v. Zeltwanger, 144 S.W.3d 438, 445 (Tex. 2004) (citing Standard Fruit & Vegetable Co. v.

Johnson, 985 S.W.2d 62, 65 (Tex.1998)).          Defendant argues that Plaintiff has not pleaded

sufficient facts on two elements of IIED— 1) Defendant’s “extreme and outrageous” conduct

and 2) Plaintiff’s severe distress as a result of such conduct.

       First, Defendant challenges the adequacies of Plaintiff’s allegations pleaded in support of

the second element of his IIED claim. To adequately plead the second element an IEID claim, a

plaintiff must allege conduct that is “so outrageous in character, and so extreme in degree, as to



                                                  6
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 7 of 13




go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.” Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex. 1993) (quoting

Restatement (Second) of Torts § 46 cmt. d (1965)). Here, Plaintiff alleges that the conduct was

extreme and outrageous because Defendant “forcefully ordered” him to vacate the premises and

that Frost Employees instructed the off-duty police officer to “pull Plaintiff from his car and then

beat and injured him” causing him to “suffer physical injuries.” (Plf. Orig. Pet. [#1] at 12-13.)

Notably, the consequences the Defendant causes must be emotional distress, not physical injury,

or some other tortious injury. See Standard Fruit & Vegetable Co., 985 S.W.2d at 67–68.

        “Extreme and outrageous” is a high hurdle. See Bradford v. Vento, 48 S.W.3d 749, 758

(Tex. 2001) (citing Brewerton v. Dalrymple, 997 S.W.2d 212, 216 (Tex.1999)) (“The mere fact

that a defendant's conduct is tortious or otherwise wrongful does not, standing alone, necessarily

render it extreme and outrageous.”).      But even if Plaintiff’s pleadings arguably meet this

threshold, they suffer from another potential defect. Namely, the facts Plaintiff pleaded in

support of the IIED claim are identical to the facts he pleaded in support of his assault claims.

IIED is a gap-filler tort and is only available to a plaintiff who has no other remedy; “where the

gravamen of a plaintiff’s complaint is another tort, [IIED] should not be available.” Hoffman-La

Roche Inc., 144 S.W.3d at 447. To the extent that Plaintiff is complaining about conduct that

would meet the “extreme and outrageous” standard that is distinct from his assault allegations, he

should make that clear in his Amended Complaint.

       Defendant also challenges the adequacy of Plaintiff’s pleadings in support of the fourth

element of his IIED claim. To adequately plead the fourth element, a plaintiff is required to

allege facts that would support the claim that he suffered emotional distress “so severe that no

reasonable person could be expected to endure it.” GTE Sw., Inc. v. Bruce, 998 S.W.2d 605, 618



                                                 7
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 8 of 13




(Tex.1999).    Emotional distress includes painful emotional and mental reactions, such as

embarrassment, fright, horror, grief, shame, humiliation, and worry. See Id. Plaintiff claims that

the “extreme and outrageous conduct obviously caused [plaintiff] extreme emotional distress,”

Defendant “vigorously pursued a false trespassing charge” against him, and that to cope with the

false charges, “plaintiff has severely suffered for more than one year and will be suffering for the

rest of his life.” (Plf. Orig. Pet. [#1] at 12-13.) These allegations of severe emotional distress are

conclusory and lack supporting facts as to the nature of the emotional distress. More specific

factual allegations are required to support this claim. See, e.g., Salazar v. H.E.B. Grocery Co.,

LP, No. 04-16-00734-CV, 2018 WL 1610942, at *4 (Tex. App.—San Antonio 2018, pet.

denied.) (affirming dismissal of an IIED claim under Texas Rule of Civil Procedure 91a because

the plaintiff did not present any “allegations of the frequency or severity of his symptoms [and]

no allegations that he sought counseling or medical treatment for his symptoms”). Plaintiff has

not sufficiently pleaded facts to support his claim that he suffered from severe emotional distress.

Plaintiff may attempt to cure these pleading deficiencies in his Amended Complaint.

D.     Deficiencies in Plaintiff’s Assault Claim

       Defendant argues that Plaintiff’s assault claim should be dismissed because the off-duty

police officer, who Plaintiff alleges assaulted him, was acting in his official capacity as a police

officer not as an employee of Frost Bank when the alleged assault occurred during Plaintiff’s

arrest. (Def. Mtn. to Dismiss [#12] at 12-13.) Under Texas law, “an off-duty police officer’s

employer is not vicariously liable for the acts of the officer if the officer was acting in her public

capacity at the time, she ‘committed the acts for which the complaint [was] made.’” Williams v.

Dillard’s Dep’t Stores, Inc., 211 F.App’x. 327, 329 (5th Cir. 2006) (quoting Mansfield v. C.F.

Bent Tree Apartment Ltd. P’ ship, 37 S.W.3d 145, 150 (Tex. App.—Austin 2001, no pet.)). This



                                                  8
       Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 9 of 13




is true “even though the employer may have directed the activities.” Id. “Where an officer is

performing a job incident to enforcing the public laws, he is acting in the course and scope of his

employment as a police officer even if the private employer directed him to perform the duty.”

Larkin v. Johnson, 44 S.W.3d 188, 189 (Tex. App.—Houston [14th Dist.] 2001, pet. denied.).

“If an off-duty officer observes a crime, as a matter of law, he becomes an on-duty officer for

purposes of determining whether or not the private employer is vicariously liable for the officer’s

actions.” Morgan v. City of Alvin, 175 S.W.3d 408, 417 (Tex. App.—Houston [1st Dist.] 2004,

no pet.).

        Plaintiff concedes he was assaulted by an off-duty police officer employed as private

security by Frost Bank, while that officer was arresting Plaintiff for criminal trespass. (Plf. Orig.

Pet. [#1] at 6-7.) Accordingly, the officer in this case was acting in his capacity as an on-duty

police officer when he arrested Plaintiff for criminal trespass and the employer cannot be held

vicariously liable for the officer’s actions. Thus, to the extent Plaintiff’s assault claim is based

on the officer’s actions, it cannot proceed.

        However, it appears that Plaintiff may be alleging that others were involved in his alleged

assault. Plaintiff alleges that “Defendant, by and through their Employees and retained police

officer, did intentionally, knowingly, or recklessly cause bodily injury to plaintiff by beating him

to the ground and continuing to assault him.” (Plf. Orig. Pet. [#1] at 15.) The allegations are

vague and unclear as to who Plaintiff alleges committed the assault; specifically, Plaintiff alleges

“the Employee instructed the SAPD to remove plaintiff from his vehicle,” “plaintiff was pulled

from his vehicle and subsequently beaten at the direction of Frost Employees Landin, Gonzalez,

and Officer,” and “on Frost Employees and Officer’s instructions, the plaintiff was unlawfully

handcuffed, taken into police custody.” (Plf. Orig. Pet. [#1] at 7.) If Plaintiff intends to pursue



                                                 9
      Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 10 of 13




his assault claim, in his Amended Complaint he should specify who he contends assaulted him

and who directed or authorized the assault. Otherwise, his assault claim is subject to dismissal.

E.     Deficiencies in Plaintiff’s Sabine Pilot Retaliatory Discharge Claim

       In the original petition, Plaintiff brought a claim for retaliatory discharge against

Defendant based upon Sabine Pilot Service, Inc. v. Hauck, alleging he was “fired for the sole

reason of his decision not to perform illegal action.” (Plf. Orig. Pet. [#1] at 10.) Under Texas

law, there is an exception to Texas’s employment-at-will doctrine, “which permits suits for

wrongful termination where the employee was terminated for refusal to perform illegal acts.”

White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003). To establish a prima facie case of

wrongful termination under the doctrine of Sabine Pilot, the plaintiff must prove that: 1) he was

required to commit an illegal act which carries criminal penalties; 2) he refused to engage in the

illegality; 3) he was discharged; and 4) the sole reason for his discharge was a refusal to commit

an unlawful act. See White, 319 F.3d at 676 (citing Sabine Pilot Services, Inc. v. Hauck, 687

S.W.2d 733 (Tex. 1985)).      Defendant moves to dismiss Plaintiff’s Sabine Pilot retaliatory

discharge claim arguing that 1) a Sabine Pilot claim cannot be plead as an alternative theory of

wrongful discharge and thus is precluded, and 2) Plaintiff has failed to plead facts that establish

the elements of a cause of action under Sabine Pilot.

       Defendant, citing Guthrie v. Tifco Industries, 941 F.2d 374, 379 (5th Cir.1991), argues

that Plaintiff cannot pursue both a retaliatory discharge claim under Sabine Pilot and claims that

he was wrongfully discharged in violation of Title VII and the ADEA. Defendant is

right. According to the Fifth Circuit, “[u]nder Texas law, an employee who alleges wrongful

discharge for refusing to perform a criminal act cannot advance additional [wrongful discharge]

claims.” Pease v. Pakhoed Corp., 980 F.2d 995, 997 n.1 (5th Cir. 1993) (quoting Guthrie and


                                                10
      Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 11 of 13




noting that it is “determinative”); Guthrie, 941 F.2d at 379 (“Because the refusal to perform an

illegal act must be the sole reason for the plaintiff's discharge, Guthrie’s claims of age

discrimination and wrongful discharge are mutually exclusive.”).         Hence, in his Amended

Complaint, Plaintiff must choose a lane: he can either pursue wrongful discharge claims under

Title VII and the ADEA or under Sabine Pilot—but not both.

       Plaintiff should note, however, that his Sabine Pilot claim suffers from another pleading

defect. As stated previously, the Sabine Pilot exception to Texas’s employment-at-will doctrine

protects an employee who is discharged for the sole reason that the employee refused to perform

an illegal act. See White, 319 F.3d at 676 (citing Sabine Pilot Services, 687 S.W.2d at 733).

“This narrow exception applies only to employees discharged for refusing to perform acts that

carry criminal penalties.” See Guthrie, 941 F.2d at 379-80. In his pleading, Plaintiff states that

he “consistently warned his superiors of the illegal nature of the work he was required to do,”

that he “refused to make the omissions that violated federal laws,” and that the “sole reason he

was discharged was for his refusal to perform the illegal programming, systems architecture,

application security and compliance, and information technology work.” (Plf. Orig. Pet. [#1] at

10-11.) Plaintiff failed to allege facts that support his assertion that the work he was required to

do was an illegal act that carried criminal penalties.

                           III. Defendant’s Partial Motion to Dismiss

       As noted above, the Fifth Circuit ordinarily requires that plaintiffs be given an

opportunity to replead. See Great Plains Trust Co., 313 F.3d at 329 (“[D]istrict courts often

afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case,

unless it is clear that the defects are incurable or the plaintiffs advise the Court that they are

unwilling or unable to amend in a manner that will avoid dismissal.”). In this case, given the



                                                 11
      Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 12 of 13




deficiencies identified by Defendant in its motion and described in this Order, the Court will also

order Plaintiff to file an Amended Complaint to attempt to cure the deficiencies described in this

Order within fourteen (14) days. Plaintiff is warned that failure to file an amended pleading by

the deadline imposed in this Order could result in dismissal of the deficient claims. Because

Plaintiff is ordered to file an Amended Complaint, Defendant’s Partial Motion to Dismiss [#14]

is dismissed as moot without prejudice. Defendant may file a motion to dismiss Plaintiff’s

Amended Complaint if it fails to cure the current pleading’s deficiencies or if it has new defects.

                               IV. Defendant’s Motion to Strike

       The Court will also dismiss as moot Defendant’s Motion to Strike [#17]. The motion

identifies various portions of Plaintiff’s Opposition to Frost Bank’s Partial Motion to Dismiss

[#14] that are allegedly immaterial, impertinent, and scandalous and asks the Court to strike

these portions of the pleading under Rule 12(f). Rule 12(f) allows this Court to strike an

“insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). Motions to strike are generally disfavored, and the Court has broad discretion to

determine whether the challenged matter should be stricken. See Kaiser Aluminum & Chem.

Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1058 (5th Cir. 1982). In light of the order

to file an amended pleading, the Court will dismiss Defendant’s motion to strike as moot.

Plaintiff is cautioned that only the allegations contained in his Amended Complaint, and not

responses in this or any other motion filed by Defendant, will be considered in evaluating the

legal sufficiency of the pleadings his Amended Complaint.




                                                12
      Case 5:20-cv-00005-FB-ESC Document 34 Filed 05/26/20 Page 13 of 13




                                   V. Conclusion and Orders

       Having considered Defendant’s motions and responses, Plaintiff’s pleadings and

responses, the relevant law, and the entire case file, in accordance with the foregoing, the Court

now enters the following orders:

       IT IS ORDERED that Plaintiff FILE an Amended Complaint to cure the above

deficiencies with regard to his existing causes of action on or before June 9, 2020.

       IT IS FURTHER ORDERED that Frost Bank’s Partial Motion to Dismiss [#14] is

DISMISSED AS MOOT WITHOUT PREJUDICE TO REFILING if Plaintiff’s Amended

Complaint does not cure some or all of the pleading deficiencies identified in this Order or to

address other pleading defects.

       IT IS FURTHER ORDERED that Plaintiff’s “Sur-Reply to Frost Bank’s

Distorted/Untimely Reply to Plaintiff’s Opposition to Motion to Dismiss” [#21] be struck. Any

factual detail included in the sur-reply should instead be included in the Amended Complaint.

       IT IS FINALLY ORDERED that Defendant’s Motion to Strike [#17] be DISMISSED

AS MOOT.

       SIGNED this 26th day of May, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               13
